DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  
Independent claims 21 and 30 each recite, inter alia, a plurality of radiation sources, wherein more than one of the plurality of radiation sources disposed in one respective channel, and the radiation sources comprise LEDs configured to emit UV light, visible light or a combination thereof. 
Ragay [US2008/0012499] discloses top and bottom portions, each including a support having both a plurality of ribs and a plurality of channels, a plurality of radiation sources, and a radiation transparent layer.  Ragay discloses the radiation sources are IR radiation sources, and does not disclose or suggest modifying the sources to include LEDs configured to emit UV light or visible light.  There is no motivation provided by the prior art to modify Ragay to include LEDs configured to emit UV light. 
Ray et al. [US7972031] discloses a device including a plurality of LEDs arranged in a plurality of cavities. However Ray fails to disclose all of the requirements of the claims such as top and bottom portions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 21, 2022